Title: [Diary entry: 9 October 1787]
From: Washington, George
To: 

Tuesday 9th. Thermometer at 56 in the Morning—59 at Noon & 57 at Night. Clouds, Mists & Sunshine alternately. Wind at So. Et. & So. Rid with Mr. & Mrs. Powell to view the Ruins of Belvoir. Called on my return at Frenchs where I had begun with grass Scythes (a cradle having been found not to answr.) to cut the Pease which had been sown broadcast. The first sowing of these appeared pretty ripe, & the vines pretty full. The others were quite green. Whether this is owing to their being too late sown—or to the drought which kept them back I am unable to determine—to the latter however it is ascribed. In cutting these vines, the Pods of many of them were left without means of getting them up without picking them by hand. Hence it is evident that the Surface of the grd. after the Pease are sown ought by rolling and otherwise to be laid quite smooth that it might be raked easily and effectually. Without this many of them will always be lost—left at least on the ground where they would be excellent for falling weathers which would undoubtedly glean them compleatly—but [in] this case there should be nothing in the same enclosure that they can injure or destroy. Raked the Pease into small heaps. Finished ditching up to the lane by the Overseers house. Doctr. Griffith came in and stayed all Night.